IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-60117
                         Conference Calendar



MICHAEL GEROME WESTON,

                                          Petitioner-Appellant,
versus

UNITED STATES OF AMERICA,

                                          Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:01-CV-12-WS
                       --------------------
                         December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Michael Gerome Weston, Mississippi prisoner # 04120-043,

challenges the district court’s dismissal of his 28 U.S.C. § 2241

petition, in which he asserted that counsel had been ineffective

at sentencing and that his sentence violated Apprendi v. New

Jersey, 530 U.S. 466 (2000).   The district court determined that

it lacked subject-matter jurisdiction under 28 U.S.C. § 2241

because Weston challenged the validity of his sentence rather

than the manner in which it was being executed but had not

demonstrated that relief under 28 U.S.C. § 2255 was inadequate.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-60117
                                 -2-

     Weston argues that dismissal was error and that his claims

were properly brought under 28 U.S.C. § 2241 because Apprendi had

not been decided at the time he filed his 28 U.S.C. § 2255 motion

and because he cannot meet the requirements for filing a

successive 28 U.S.C. § 2255 motion.    His arguments are

unconvincing.

     As the district court determined, 28 U.S.C. § 2255 provides

the primary means of collaterally attacking a federal conviction

and sentence.   Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir.

2000).   Although Weston may pursue 28 U.S.C. § 2241 relief upon a

showing that relief under 28 U.S.C. § 2255 is inadequate, he has

failed to make such a showing.   The fact that Weston cannot meet

the requirements for filing a successive 28 U.S.C. § 2255 motion

is insufficient.    See id. at 878.   Additionally, Weston does not

present a prima facie Apprendi claim because the 176-month

sentence he received does not exceed the 20-year statutory

maximum for a cocaine-base-distribution offense involving

unaggravated drug quantities.    See 21 U.S.C. § 841(b)(1)(C) (West

Supp. 2000).    Apprendi thus does not apply.   See United States v.

Doggett, 230 F.3d 160, 165 (5th Cir. 2000), cert. denied, 121 S.

Ct. 1152 (2001).   That being so, this court will not address the

remainder of Weston’s arguments.

     Weston has not demonstrated any error in the district

court’s judgment, and the judgment is AFFIRMED.    Weston’s motion

to amend his § 28 U.S.C. § 2241 petition to supplement his
                          No. 01-60117
                               -3-

Apprendi claim and his motion to supplement his reply brief are

DENIED.

     JUDGMENT AFFIRMED; MOTIONS DENIED.